Name: 2006/285/EC: Commission Decision of 12 April 2006 amending Decision 2003/135/EC as regards the extension of plans for the eradication and emergency vaccination of feral pigs against classical swine fever to certain areas of North Rhine-Westfalia and Rhineland-Palatinate and the termination of these plans in other areas of Rhineland-Palatinate (Germany) (notified under document number C(2006) 1531)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  health;  natural environment;  agricultural policy;  agricultural activity
 Date Published: 2006-04-13; 2007-05-08

 13.4.2006 EN Official Journal of the European Union L 104/51 COMMISSION DECISION of 12 April 2006 amending Decision 2003/135/EC as regards the extension of plans for the eradication and emergency vaccination of feral pigs against classical swine fever to certain areas of North Rhine-Westfalia and Rhineland-Palatinate and the termination of these plans in other areas of Rhineland-Palatinate (Germany) (notified under document number C(2006) 1531) (Only the German and French texts are authentic) (2006/285/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Articles 16(1) and 20(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2) was adopted as one of a number of measures to combat classical swine fever. (2) Germany has informed the Commission that classical swine fever has spread to feral pigs in certain areas of North Rhine-Westfalia. Germany has also stated that the plans for the eradication of classical swine fever and the emergency vaccination plan of feral pigs against classical swine fever have been extended to those areas and certain adjacent areas of Rhineland-Palatinate. (3) Germany has also informed the Commission that the classical swine fever situation in certain areas of Rhineland-Palatinate has improved significantly and that the plans for the eradication of classical swine fever and emergency vaccination plans of feral pigs against classical swine fever no longer need to be applied in those areas. (4) Decision 2003/135/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 12 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 53, 28.2.2003, p. 47. Decision as last amended by Decision 2005/950/EC (OJ L 345, 28.12.2005, p. 30). ANNEX ANNEX 1. AREAS WHERE ERADICATION PLANS ARE IN PLACE: A. In the federal state Rhineland-Palatinate: (a) the Kreise: SÃ ¼dliche WeinstraÃ e, Ahrweiler and Daun; (b) the cities of: Landau and Pirmasens; (c) in the Kreis Bitburg-PrÃ ¼m: the municipality PrÃ ¼m, the localities Burbach, Balesfeld and Neuheilenbach (in the municipality Kyllburg); (d) in the Kreis Cochem-Zell: the municipalities Kaisersesch and Ulmen; (e) in the Kreis Germersheim: the municipalities Lingenfeld, Bellheim and Germersheim; (f) in the Kreis Mayen-Koblenz: the municipality Vordereifel, the municipality Mendig in the west of the motorway A 61 and the Bundesstrasse B 262 and the city Mayen in the west of the Bundesstrasse B 262 and in the north of the Bundesstrasse 258; (g) in the Kreis SÃ ¼dwestpfalz: the municipalities Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the localities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach. B. In the federal state North Rhine-Westfalia: (a) the city of Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (b) the city of Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (c) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (d) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe; (e) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (f) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal); 2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED: A. In the federal state Rhineland-Palatinate: (a) the Kreise: SÃ ¼dliche WeinstraÃ e, Ahrweiler and Daun; (b) the cities of: Landau and Pirmasens; (c) in the Kreis Bitburg-PrÃ ¼m: the municipality PrÃ ¼m, the localities Burbach, Balesfeld and Neuheilenbach (in the municipality Kyllburg); (d) in the Kreis Cochem-Zell: the municipalities Kaisersesch and Ulmen; (e) in the Kreis Germersheim: the municipalities Lingenfeld, Bellheim and Germersheim; (f) in the Kreis Mayen-Koblenz: the municipality Vordereifel, the municipality Mendig in the west of the motorway A 61 and the Bundesstrasse B 262 and the city Mayen in the west of the Bundesstrasse B 262 and in the north of the Bundesstrasse 258; (g) in the Kreis SÃ ¼dwestpfalz: the municipalities Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the localities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach. B. In the federal state North Rhine-Westfalia: (a) the city of Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (b) the city of Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (c) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (d) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe. (e) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (f) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal).